Per curiam.
The State Bar of Georgia has petitioned this Court, pursuant to State Bar Rule 4-108, for an emergency suspension of Christopher P. Brooks pending final disposition of disciplinary proceedings.
This Court appointed a special master to conduct a hearing on the petition. The special master correctly denied a motion to continue the hearing until the State Bar has initiated its formal disciplinary proceedings against Brooks, since the initiation of formal disciplinary proceedings is not a condition precedent to the State Bar’s authority to seek an emergency suspension pursuant to State Bar Rule 4-108. See In the Matter of Kunin, 264 Ga. 519, fn. 1 (448 SE2d 451) (1994); In the Matter of Harp, 261 Ga. 258 (405 SE2d 875) (1991).
In the report filed with this Court following the hearing, the special master has recommended that the State Bar’s petition be granted. This Court accepts the recommendation of the special master. Accordingly, Brooks is hereby suspended from the practice of law until the completion of any and all disciplinary proceedings which may arise from the conduct described in the State Bar’s petition and he is directed to comply with the provisions of State Bar Rule 4-219 (c). It is the policy of this Court that disciplinary proceedings should be expedited in all instances when a petition for emergency suspension is granted, and the State Bar is hereby ordered to expedite its disciplinary proceedings against Brooks.

Suspended.


All the Justices concur.